Name: Commission Regulation (EC) NoÃ 1141/2008 of 13Ã November 2008 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: mechanical engineering;  tariff policy;  marketing
 Date Published: nan

 19.11.2008 EN Official Journal of the European Union L 308/9 COMMISSION REGULATION (EC) No 1141/2008 of 13 November 2008 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2008. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Linear motion system comprising a slide mechanism with two grooves and a rectangular casing enclosing bearing balls. The casing moves along the grooves in the slide mechanism by means of the bearing balls. The linear motion system is used with different kinds of machines, for example, goods handling equipment, machine tools or DVD players. 8482 10 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(a) to Section XVI and by the wording of CN codes 8482, 8482 10 and 8482 10 90. Since the linear motion system can be used with different kinds of machines it cannot be considered as a part suitable for use solely or principally with a particular kind of machine within the meaning of Note 2(b) to Section XVI. Classification of the system as a part of a machine under a heading such as 8431, 8466 or 8522 is therefore excluded. The linear motion system is considered to be a slide mechanism with bearing balls of the free-travelling type of heading 8482 (see also the Harmonised System Explanatory Notes to heading 8482, (A), (3)). As the linear motion system is a product specified in heading 8482, it is to be classified in that heading in accordance with Note 2(a) to Section XVI.